Citation Nr: 0118443	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial disability rating for the 
service-connected residuals of burns to both hands, rated as 
noncompensably disabling from July 16, 1999.  

2.  Entitlement to service connection for musculoskeletal 
strain of both hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and acquaintance



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in January 2000 by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran appeared at a RO 
hearing held in February 2000.  In May 2000 the veteran 
canceled his request for a hearing before a member of the 
Board.


REMAND

Upon review of the claims file, the Board finds that further 
evidentiary development by the RO is required before 
appellate review may be completed.  In this regard, the Board 
observes that the most recent VA examination occurred nearly 
two years ago, in October 1999, and the examination report 
shows that there were no medical records available for the 
examiner to review.  Further, the veteran claims that there 
should be additional service medical records (SMRs) detailing 
the nature of his burn injury to his hands in service and the 
treatment he received therefor at a medical facility at Fort 
Polk, Louisiana.  

The Board is cognizant of the fact that the RO has already 
obtained the veteran's SMRs, which include at least two 
references to treatment for burns of the hands at Fort Polk.  
Nevertheless, in light of the veteran's identification of 
extended in-service treatment not documented by the records 
currently available, another search for these records is 
warranted.  Therefore, the Board finds that a new VA 
examination should be conducted that considers all relevant 
evidence in order to accurately determine the extent of 
disability due to the service-connected residuals of burns to 
both hands.  The examination should also account for 
complaints other than skin discoloration such as pain, loss 
of strength, and a tingling sensation.

In addition, considering the diagnosis of "episodes of 
musculoskeletal strain in both hands . . ." contained in the 
October 1999 VA examination report, the Board finds that a 
medical opinion is warranted as to whether this problem is 
attributable to service or is otherwise related to his 
service-connected disability.  In this regard, it is noted 
that secondary service connection under 38 C.F.R. § 3.310 
(2000) contemplates aggravation by a service-connected 
disability, as well as direct causation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

It should also be pointed out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  The veteran should be given 
an opportunity to supplement the record 
and/or identify any additional sources of 
treatment for disabilities affecting his 
hands.  The RO should assist the veteran 
in this endeavor by seeking copies of all 
records from the sources he identifies.  
Specifically, the RO should search 
alternative sources for records of 
hospitalization or other treatment the 
veteran may have received during service 
for hand burns while at Fort Polk, 
Louisiana. 

2.  The veteran should be scheduled for 
examination of his hands.  The examiner 
should review the claims file, examine 
the veteran, and undertake any and all 
clinical tests or studies deemed 
appropriate relative to the veteran's 
claims.  With regard to the veteran's 
service-connected residuals of burns to 
both hands, the examiner should indicate 
the area in square centimeters affected 
on each hand.  It should be noted whether 
the veteran experiences any other skin 
symptomatology due to the burns such as 
tenderness and pain.  The examiner should 
also indicate whether the veteran 
experiences any other residuals of the 
burns, such as neurologic symptoms like 
paresthesia or pain due to nerve damage.  
Any nerve(s) affected by the burns or 
burn scarring should be identified and 
the degree of disability should be 
described as mild, moderate, or severe.  
See 38 C.F.R. § 4.124a (2000).  

Concerning the claim of entitlement to 
service connection for musculoskeletal 
strain of both hands, the examiner should 
ascertain whether the hands manifest 
musculoskeletal strain, and if so, 
whether such a disability was caused or 
made worse by the veteran's service-
connected burn residuals, or whether the 
disability is otherwise related to 
military service.  (The opinions should 
be set forth in terms of medical 
probabilities.)

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  
Consideration should be given to whether 
a higher rating is warranted for any 
period since July 16, 1999, ("staged" 
ratings) for service-connected burn 
residuals.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   If any benefit sought 
is denied, a supplemental statement of 
the case should be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


